McCLELLAN, C. J.-
-There was some evidence before the jury in support' of the third ground as amended of the petition for the removal of Mrs. Bozeman from the office of administratrix of the estate of Jesse Bozeman, deceased. There was room for inference on the part of *235tlie jury that Mrs. Bozeman compromised and settled the claim of the estate against the Louisville and Nashville Railroad Company through collusion with Goodson, an employe of and acting in the interest of the company, and that she was induced by Goodson to make the settlement for the benefit of the company and in disregard of the interest of the estate. This was such malfeasance on her part in her representative capacity as would authorize and justify her motion though Goodson had no authority to represent the company in the premises and though the settlement which was made between her ■and the company’s authorized agents may be valid and binding on the estate. It follows that the court below committed no error in refusing the affirmative charge requested by the respondent; and as this action of the court is alone insisted upon as error by counsel for appellant, the judgment must be
Affirmed.